                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ANDRY ALEXANDER RAMOS-FILOSA,                           CASE NO. C21-0194-JCC
10                             Plaintiff,                    ORDER
11          v.

12   KING COUNTY JAIL, et al.,

13                             Defendants.
14

15          This matter comes before the Court on United States Magistrate Judge Michelle L.
16   Peterson’s Report and Recommendation (“R&R”) recommending that the Court dismiss Mr.
17   Ramos-Filosa’s complaint without prejudice because he has failed to pay the filing fee or apply
18   to proceed in forma pauperis. (See Dkt. No. 3.) Mr. Ramos-Filosa has not objected to the R&R,
19   nor has he cured the deficiency. Therefore, the Court ADOPTS the R&R and DISMISSES the
20   complaint without prejudice. The Court DIRECTS the Clerk to close this case and to send a copy
21   of this order to Mr. Ramos-Filosa and Judge Peterson.
22          DATED this 10th day of May 2021.




                                                         A
23

24

25
                                                         John C. Coughenour
26                                                       UNITED STATES DISTRICT JUDGE

     ORDER
     C21-0194-JCC
     PAGE - 1
